DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IB2018/060,538 filed 12/21/2018, which claims the benefit of the priority of US Provisional application 62/609,489 filed 12/22/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-11, 16-19, and 22-24 are being examined on the merits in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “…comprising amino acid sequence SEO ID NO: 11…”. This should be amended to recite “…comprising the amino acid sequence of SEQ ID NO: 11…”.    Appropriate correction is required.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 16-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/049247 A1 (hereinafter “the ‘247 publication”) in view of WO 2016/065326 A2 (hereinafter “the ‘326 publication”) and WO 2015/138278 A1 (hereinafter “the ‘278 publication”).
‘247 teaches a fusion used for treating metabolic disorder comprising FGF21 variant and an Fc region and further teaches methods for treating FGF21-associated disorders, including metabolic conditions (Title, abstract and claim 1). ‘247 further discloses that the protein is administered at a dose including from about 0.01 mg per day to about 1000 mg per day, or preferably the dosage ranges from about 0.1 mg per day to about 100 mg per day (or about 0.5 mg per week to about 500 mg per week administered once per week [000175]. This encompasses the instant dose of 150 and 300 mg. In addition, one of ordinary skill in the art would be able to arrive at the instant range through routine experimentation given that ‘247 discloses suitable dosages for the FGF21 protein variant that encompass the instant range. ‘247 teaches that the fusion protein for treating metabolic, endocrine, and cardiovascular disorders, such as obesity, type 1 and type 2 diabetes mellitus, dyslipidemia, nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH) [00010, 00020, 00077].
 ‘247 does not teach SEQ ID NO: 11 and does not teach the newly recited limitation of 300 mg every 4 weeks.
‘326 teaches a modified FGF-21 polypeptide and the fusion partner includes an FC domain (claims 1-11). ‘326 further teaches that the modified FGF-21 polypeptide for treating conditions such as NASH, obesity, dyslipidemia (claims 47-54 and [130, 289]). ‘326 further teaches that the dosage of the modified FGF-21 polypeptide is between 0.01 mg and about 500 mg per dose [283]. This dosage encompasses the instant dosage. With regards to the frequency, ‘326 teaches that the modified FGF-21 polypeptide is administered at frequencies including once per two weeks and once per four weeks [282]. ‘326 further teaches that the modified FGF-21 reduces the level of glucagon, reducing the level of triglyceride [261, 792].
With regards to the instant SEQ ID NO: 11, ‘278 teaches a method of treating metabolic disorders comprising administering to a subject in need thereof a therapeutically effective amount of an isolated human FGF21  polypeptide or an FGF21 protein variant wherein the FGF21 protein variant is an Fc fusion protein (abstract, claims 1-11). ‘278 further discloses that the fusion protein comprises amino acid sequence of SEQ ID NO: 5 which is 100% identical to the instant SEQ ID NO: 11 and that the fusion protein comprises the mutations Q55C, R105K, G148C, K150R, P158S, S195A, P199G, G202A (see Table 1 on page 5). ‘278 discloses that the fusion protein was successful in treating metabolic diseases associated with insulin resistance, specifically insulin receptor disorders (INSR disorders, or IR disorders) including those resulting from mutations in the insulin receptor and in reducing the mortality and morbidity of these patients (page 1, line 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘247, ‘326 and ‘278 and prepare a method of treating metabolic or cardiovascular disorder comprising administering the sequence of ‘278 at the dosages of ‘326 because ‘326 teaches that the modified FGF-21 reduces the level of glucagon, reducing the level of triglyceride [261, 792] and further ‘278 teaches that the FG protein variant was used for treatment of conditions such as mixed dyslipidemia, nonalcoholic fatty liver disease (NAFLD) (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the method of ‘247, ‘326 and ‘278 because all the cited references teach the fusion protein of FGF21 and FC variant and for treating metabolic disorders and specifically, ‘278 discloses 100% of the instant sequence and for use in treating metabolic disorders such as NAFLD (abstract). The disclosures render obvious claim 1.
Regarding claim 3, ‘247 teaches that modulating is the ability to lower blood glucose, insulin, triglyceride, or cholesterol levels; to reduce liver lipid or liver triglyceride levels; to reduce body weight; and to improve glucose tolerance, energy expenditure, or insulin sensitivity [00012, 000113, 00067, 000115-000118, 000145].
Regarding claim 4, ‘247 teaches that administration of FGF-21 to diabetic non-human primates caused a decline in fasting plasma glucose, triglycerides, insulin and glucagon levels, and led to significant improvements in lipoprotein profiles including a nearly 80% increase in HDL cholesterol [0004].
Regarding claim 5, ‘326 teaches that the modified FGF-21 reduces the level of glucagon, reducing the level of triglyceride [261, 792]. ‘326 further discloses that [839] during a treatment period of 5-9 weeks (groups 1 , 2, and 3), the PEG-Compound 1 treatment groups showed a significant decrease in plasma triglyceride levels compared with the vehicle group (Vehicle: 322 ± 341 mg/dL, PEG-Compound 1 -low: 75 ± 39 mg/dL, PEG-Compound 1-high: 64 ± 22 mg/dL) [839]. This is a decrease of about 76% which reads on the instant at least 40 or 50%.
Regarding claim 6, ‘247 teaches that the fusion protein can be used to treat, diagnose, ameliorate, or prevent a number of diseases, disorders, or conditions including cardiovascular disease [000244]. This reads on reducing cardiovascular risk in a subject.
Regarding claims 7 and 8, ‘247 teaches that the fusion protein for treating metabolic, endocrine, and cardiovascular disorders, such as dyslipidemia, nonalcoholic fatty liver disease (NAFLD), nonalcoholic steatohepatitis (NASH) [00010, 00020, 00077].
Regarding claim 9, ‘326 teaches that the subjects aged 21 to 75 years were enrolled in the treatment study [902] a range that encompasses the instant range.
Regarding claims 10 and 11, ‘326 teaches that the said patient has a total blood triglyceride levels of at least 200 mg/dL; blood high density lipoprotein level less than 35 mg/dL; obesity; body mass index greater than 25 kg/m2 [289].
 Regarding claims 16-18, ‘247 teaches that the fusion protein is administered in combination with other agent e.g. oral anti-diabetic agents [00011, 000245]. The anti-diabetic agents also read on agents such as insulin, obesity therapies. In addition, ‘326 teaches that the modified FGF-21 may be administered in combination with anti-diabetic agent or anti- obesity agents such as SGLT-2 inhibitors [294] and that the SGLT-2 inhibitors includes dapagliflozin, canagliflozin, remagliflozin and the like [297].
Regarding claim 19, ‘247 teaches that pharmaceutical compositions of the proteins of the present invention may be administered by means such as subcutaneously [000170].
Regarding claim 22, ‘278 teaches the FGF21 variants for treating metabolic disorders such as mixed dyslipidemia (abstract, [00074]).

Claims 1, 3-11, 16-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/049247 (hereinafter “the ‘247 publication”) in view of WO 2016/065326 (hereinafter “the ‘326 publication”), WO 2015/138278 (hereinafter “the ‘278 publication”) and Lin et al. (Circ. 131: 1861-1871; 2015).
The teachings of ‘247, ‘326 and ‘278 are disclosed above and incorporated herein by reference.
The prior art references do not teach the use of the FGF21 variant to treat hypertriglyceridemia and hypercholesterolemia.
Lin et al teaches that FGF21 was successful in the attenuation of hypercholesterolemia (abstract; page 1866, left col. Line 13-15). Lin further discloses that FGF21 reduced both hypertriglyceridemia and hypercholesterolemia (page 1864, right col. 2nd paragraph, line 13-18; page 1869, right col. Line 4-6; page 1871, “clinical perspective” section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by ‘247, ‘326, and ‘278 and use the disclosed fusion protein to treat hypertriglyceridemia and hypercholesterolemia because Lin discloses that FGF21 reduced both hypertriglyceridemia and hypercholesterolemia (page 1864, right col. 2nd paragraph, line 13-18; page 1869, right col. Line 4-6; page 1871, “clinical perspective” section). One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in using the FGR21 variant of ‘278 to treat hypertriglyceridemia and hypercholesterolemia because Lin discloses that FGF21 was successful in the attenuation of hypercholesterolemia (page 1864, right col. 2nd paragraph, line 13-18; page 1869, right col. Line 4-6; page 1871, “clinical perspective” section).
Regarding claims 23 and 24, Lin further discloses that FGF21 reduced both hypertriglyceridemia and hypercholesterolemia (page 1871, “clinical perspective” section). Also, that FGF21 administration on the inhibition of hepatic cholesterogenesis and reduction of hypercholesterolemia  (page 1869, right col. Line 4-6) and that both rmFGF21 and adiponectin had a similar potency in decreasing hypertriglyceridemia in DKO mice (page 1864, right col. 2nd paragraph, line 16-18).  
Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the ranges relied upon in the '247 and '326 are just that: ranges, which encompass at least in some cases 4 orders of magnitude across the claimed dose of 300 mg and that nothing in any of the references teaches much less suggests a dose of 300 mg every 4 weeks. Applicant argues that the disclosed dosing ranges are broad encompassing a very large number of possible doses. There is no explanation as to why an artisan of ordinary skill would choose from the span of dosing ranges presented in '247 and '326 to arrive at the dose and its frequency: 300 mg every 4 weeks. Applicant further argues that the effectiveness of the claimed dosing and that the human FGF21 protein variant (V103) has been specified as including the amino acid sequence of SEQ ID NO. 11 and cites Radar et al. showing the human FGF21 protein variant (V103) has been specified as including the amino acid sequence of SEQ ID NO. 11 and that significant improvement of clinical parameters associated with metabolic and cardiovascular disorders was found.
The arguments presented above have been fully considered but are unpersuasive because the three prior art references cited all teach a fusion protein of FGF21 and FC fragments. Furthermore, all the references teach methods of use of the fusion protein to treat the instant metabolic and cardiovascular conditions such as NAFLD, type 2 diabetes and dyslipidemia. In addition, the references disclose dosages that encompass the instant dose of 300 mg. Applicant agrees that the instant dose of 300 mg is encompassed in the ranges disclosed by the cited references. Applicant argues that the cited ranges are very broad. However, one of ordinary skill in the art would be motivated to try any dose that falls within the disclosed range and obtain a reasonable expectation of success. According to MPEP 2144.05, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”. Furthermore, with regards to the frequency, ‘326 teaches that the modified FGF-21 polypeptide is administered at frequencies including once per two weeks and once per four weeks [282]. ‘326 further teaches that the modified FGF-21 reduces the level of glucagon, reducing the level of triglyceride [261, 792]. With regards to the instant sequence of SEQ ID NO: 11, ‘278 teaches a method of treating metabolic disorders comprising administering to a subject in need thereof a therapeutically effective amount of an isolated human FGF21  polypeptide or an FGF21 protein variant wherein the FGF21 protein variant is an Fc fusion protein (abstract, claims 1-11). ‘278 further discloses that the fusion protein comprises amino acid sequence of SEQ ID NO: 5 which is 100% identical to the instant SEQ ID NO: 11. One of ordinary skill who has read the cited references would be able to arrive to the instant invention rendering obvious the instant claims. The arguments are unpersuasive and the rejection is maintained.

Conclusion
Claims 1, 3-11, 16-19, and 22-24 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                

/ARADHANA SASAN/Primary Examiner, Art Unit 1615